Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-9, 11-12, and 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021. 
		
Claim Interpretation
The examiner wishes to point out to the Applicant that Claim(s) 10, 13-15, 17-18, and 20 are directed towards an apparatus and will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The examiner would like to direct the Applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim(s) 17 Line(s) 2-3, the limitation “the control unit configured to control " will be read as "The drive controller 104, the exposure controller 106, and the apparatus controller 107 constitute a control system 120 that serves as an example of the control unit" as is supported by the specification (Paragraph(s) 0030).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13-15, 17-18, and 20 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by TOMUTA (US-20160375635-A1), hereinafter referred to as TOMUTA, as evidenced by ROLLAND (US-20180370125-A1), hereinafter referred to as ROLLAND
Regarding Claim 10, TOMUTA teaches an additive manufacturing apparatus configured to form a three-dimensional shaped object using a photocuring material (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.), the apparatus comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
a control unit (logic device and the software with non-transitory instructions, program code, or data, Paragraph(s) 0025, 0026, 0027, 0028, 0082, 0083); and
a light irradiation unit configured to irradiate the photocuring material with light for curing the photocuring material based on control of the control unit (Paragraph(s) 0002, 0022, 0069),
wherein slice data of the three-dimensional shaped object for forming the three-dimensional shaped object layer by layer include slice data of an n-1 layer (302), an nth layer (316), and an n+1 layer (336) (logic device and the software with non-transitory instructions, program code, or data, Paragraph(s) 0025, 0026, 0027, 0028, 0082, 0083. The examiner considers that slice data is an inherent feature of all additive manufacturing apparatuses. CAD, computer-aided-design data, takes the modeled object and breaks it down into “slices”, “layers”, or “slice data” for printing. ROLLAND evidences this process of generating layers to be printed from CAD data, Paragraph(s) 0500-0504. Because TOMUTA teaches forming three or more structural layers with voids extending through these structural layers, Figure(s) 3H-3J and Paragraph(s) 0044-0045, the claim limitation is met.),
the control unit is configured to distinguish a region in each of the slice data of the n-1 layer (302), an nth layer (316), and an n+1 layer (336) (logic device and the software with non-transitory instructions, program code, or data, Paragraph(s) 0025, 0026, 0027, 0028, 0082, 0083 and Figure(s) 3H-J), and
the control unit is configured to distinguish a region in each of the slice data of the n-1 layer (302), the nth layer (316), and the n+1 layer (336) into a first region and a second region (Figure(s) 7, 3H-J, 6, and Paragraph(s) 0044-0045),
wherein a second region in slice data of the nth layer (316) and a second region in slice data of the n-1 layer (302) includes overlapping portions that overlap each other in a lamination direction (Figure(s) 3H-J, 4, 5),
wherein according to the slice data in which the first region and the second region are distinguished, the control unit is configured to have the additive manufacturing apparatus execute:
an n-1 layer (302) forming process (Paragraph(s) 0033 and Figure(s) 3H-3J) of forming a cured portion of the n-1 layer (302) by irradiating a portion corresponding to a first region in the slice data of the n-1 layer (302) with light (Paragraph(s) 0002, 0022, 0069);
an nth layer forming process of forming a cured portion of the nth layer (316) by irradiating a portion corresponding to a first region in the slice data of the nth layer (316) with light (Paragraph(s) 0002, 0022, 0069);
an n+1 forming process of forming a cured portion of the n+1 layer (336) by irradiating a portion corresponding to a first region of the slice data of the n+1 layer (336) with light (Paragraph(s) 0002, 0022, 0069);
a process of controlling the light irradiation unit to irradiate a portion corresponding to the second region in the slice data of the n-1 layer (302), a portion corresponding to the second region of the slice data of the nth layer (316), and a portion corresponding to the second region in the slice data of the n+1 layer (336) with light after the n+1 layer (336) forming process (Paragraph(s) 0002, 0022, 0069), 
wherein n is a natural number of 2 or greater (Figure(s) 3H-3J).

Regarding Claim 13, TOMUTA teaches the additive manufacturing apparatus according to Claim 10,
wherein the second region is surrounded by the first region in each of the slice data of the n-1 layer (302), the nth layer (316), and the n+1 layer (336) (Figure(s) 7, 3H-J, 6, and Paragraph(s) 0044-0045).

Regarding Claim 14, TOMUTA teaches the additive manufacturing apparatus according to Claim 10,
wherein an area of the overlapping portion in the slice data of the n-1 layer (302) is 25% to 100% of an area of the first region in the slice data of the n-1 layer (302) (Figure(s) 7, 3H-J, 6, and Paragraph(s) 0044-0045). 

Regarding Claim 15, TOMUTA teaches the additive manufacturing apparatus according to Claim 10,
wherein the photocuring material is a photocuring resin in a liquid state (Paragraph(s) 0022. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).
Regarding Claim 17, TOMUTA teaches the additive manufacturing apparatus according to Claim 10,
wherein in the nth layer (316) forming process,
the control unit is configured to control the light irradiation unit to irradiate the portion corresponding to the second region in the slice data of the nth layer (316) with light having a weaker intensity than an intensity of the light for the corresponding portion to the first region in the slice data of the nth layer (316) (Paragraph(s) 0002, 0022, 0069. ROLLAND evidences that the configuration of the radiation intensity depends on the nature of the specific polymerizable liquid and the product, Paragraph(s) 0169). 

Regarding Claim 18, TOMUTA teaches the additive manufacturing apparatus according to Claim 17,
wherein the control unit is configured to control the light irradiation unit so that an intensity of the light irradiated on the portion corresponding to the second region in the slice data of the nth layer (316) increases stepwise or successively toward the portion corresponding to the first region in the slice data of the nth layer (316) (Paragraph(s) 0002, 0022, 0069. The examiner considers that because the control unit is capable of curing 302, 316, and 336 with voids, then these voids are capable of being filled with different materials, Paragraph(s) 0069, adjusting the irradiation to cure these materials within the cross load voids requires a printer capable of providing different intensities of light in order to cure all the materials that are said to be capable of being used in Paragraph(s) 0023. ROLLAND evidences that the configuration of the radiation intensity depends on the nature of the specific polymerizable liquid and the product, Paragraph(s) 0169. The examiner considers that because the control unit is capable of curing 302, 316, and 336 with voids, then these voids are capable of being filled with different materials, Paragraph(s) 0069, adjusting the irradiation to cure these materials within the cross load voids requires a printer capable of providing different intensities of light in order to cure all the materials that are said to be capable of being used in Paragraph(s) 0023.).

Regarding Claim 20, TOMUTA teaches the additive manufacturing apparatus according to Claim 10,
wherein the control unit is configured to control the light irradiation unit to irradiate the portions corresponding to the second regions in the slice data of the n-1 layer (302), the nth layer (316), and the n+1 layer (336) with light having a stronger intensity than an intensity of the light irradiated to the portion corresponding to the first region in the slice data of the n-1 layer (302) in the n-1 layer (302) forming process (Paragraph(s) 0002, 0022, 0069. ROLLAND evidences that the configuration of the radiation intensity depends on the nature of the specific polymerizable liquid and the product, Paragraph(s) 0169. The examiner considers that because the control unit is capable of curing 302, 316, and 336 with voids, then these voids are capable of being filled with different materials, Paragraph(s) 0069, adjusting the irradiation to cure these materials within the cross load voids requires a printer capable of providing different intensities of light in order to cure all the materials that are said to be capable of being used in Paragraph(s) 0023.), 
the light irradiated to the portion corresponding to the first region in the slice data of the nth layer (316) in the nth layer (316) forming process (Paragraph(s) 0002, 0022, 0069), and  
the light irradiated to the portion corresponding to the first region in the slice data of the n+1 layer (336) in the n+1 layer (336) forming process (Paragraph(s) 0002, 0022, 0069).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 13-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REDFIELD (US-20180339397-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 8C).
CHOI (US-20180311893-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 4).
CAMPBELL (US-20180059541-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
AKNIN (US-20180029299-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
WILDSMITH (US-20140055744-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1A-1C).
KATO (US-20160339602-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 2A-2D).
LIM (US-20090267269-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 3).
OKAMATO (US-20150190965-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
OCHI (US-20180200945-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1A).
SMALLEY (US-5209878-A) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 3B).
ROLLAND (US-20180370125-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743